Case 2:20-cr-00155-VAP Document 137-2 Filed 06/29/21 Page 1of2 Page ID #:1260

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA, Case No.: 2:19-cr-00642-VAP
No.: 2:20-cr-00155-VAP
Plaintiff,
V. DECLARATION OF WILLA RAO
IMAAD SHAH ZUBERI, Judge: Hon. Virginia A. Phillips
Defendant.

 

 

DECLARATION OF WILLA RAO

I, Willa Rao, declare as follows:

1. I am Imaad Shah Zuberi’s wife. I write this declaration to detail my

observations of Imaad’s medical events on June 16, 2021.

2. At about 8:30 p.m., Imaad was eating fruit when he suddenly
collapsed while sitting in the dining room with me and our children. I immediately

called 911. While I was on the phone, I could tell that Imaad was unconscious and

having a seizure.
Case 2:20-cr-00155-VAP Document 137-2 Filed 06/29/21 Page 2of2 Page ID #:1261

3. Our home is near the fire station. Because of this, the ambulance was
able to arrive within five minutes of my phone call. When the first responders
arrived, I heard them saying that Imaad was not breathing, and his blood sugar was

dangerously high. They then began to try to revive him.

4. After a couple minutes, the first responders finally got Imaad

breathing again. They then took him to Methodist Hospital.

5. Given the quick reaction time and need to revive Imaad, I believe that
if 911 had not been called immediately, or if the ambulance had not arrived

quickly, the first responders may have not been able to revive Imaad.

I declare under penalty of perjury that the foregoing is true and correct.

Executed on June 29, 2021, in Arcadia, California.

a

ae

Willa Rao
